Petition for Writ of Injunction Denied and Memorandum Opinion filed
September 26, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00801-CV



                       IN RE JASMINE RICKS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF INJUNCTION
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-17716

                         MEMORANDUM OPINION

      On September 12, 2013, relator Jasmine Ricks filed a petition for writ of
injunction in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks that we review the trial court’s partial summary
judgment. Relator also filed a motion to seal and a motion to stay the underlying
proceedings pending our decision on her petition for writ of injunction.
      The purpose of a writ of injunction is to enforce or protect the appellate
court’s jurisdiction. In re Olson, 252 S.W.3d 747, 747 (Tex. App.—Houston [14th
Dist.] 2008, orig. proceeding) (per curiam). The writ is typically used to protect the
subject matter of a pending appeal or to prohibit an unlawful interference with the
enforcement of a superior court’s orders and judgments. Holloway v. Fifth Court of
Appeals, 767 S.W.2d 680, 683 (Tex. 1989). Relator has not established that she has
a pending appeal in this court, or that a writ is needed to prevent the unlawful
interference with the enforcement of this court’s orders or judgments. On this
record, a writ of injunction is inappropriate.

      Relator has not established that she is entitled to the extraordinary relief of a
writ of injunction. Accordingly, we deny relator’s petition, motion to seal, and
motion to stay.


                                                    PER CURIAM

Panel consists of Justices Christopher, McCally, and Busby.




                                           2